Exhibit 23.1 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement of Texas Rare Earth Resources Corp. on Form S-1/A (Post-Effective Amendment No. 1) of our report dated November 1, 2012 relating to the financial statements of Texas Rare Earth Resources Corp., which appears in such Registration Statement.We also consent to the reference to us under the heading “Experts” in this registration statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas November 29, 2012
